Exhibit 10.1
FIFTH AMENDMENT AGREEMENT
     This FIFTH AMENDMENT AGREEMENT (this “Amendment”) is made as of the 4th day
of September, 2008 among:
     (a) TELETECH HOLDINGS, INC., a Delaware corporation (“Borrower”);
     (b) the Lenders, as defined in the Credit Agreement;
     (c) KEYBANK NATIONAL ASSOCIATION, as the lead arranger, sole book runner
and administrative agent for the Lenders under this Agreement (“Agent”); and
     (d) WELLS FARGO BANK, N.A., as syndication agent.
     WHEREAS, Borrower, Agent and the Lenders are parties to that certain
Amended and Restated Credit Agreement, dated as of September 28, 2006, that
provides, among other things, for loans and letters of credit aggregating One
Hundred Eighty Million Dollars ($180,000,000), all upon certain terms and
conditions (as amended and as the same may from time to time be further amended,
restated or otherwise modified, the “Credit Agreement”);
     WHEREAS, Borrower, Agent and the Lenders desire to amend the Credit
Agreement to modify certain provisions thereof;
     WHEREAS, each capitalized term used herein and defined in the Credit
Agreement, but not otherwise defined herein, shall have the meaning given such
term in the Credit Agreement; and
     WHEREAS, unless otherwise specifically provided herein, the provisions of
the Credit Agreement revised herein are amended effective as of the date of this
Amendment;
     NOW, THEREFORE, in consideration of the premises and of the mutual
covenants herein and for other valuable consideration, Borrower, Agent and the
Lenders agree as follows:
     1. Amendment to Definitions. Section 1.1 of the Credit Agreement is hereby
amended to delete the definition of “Total Commitment Amount” therefrom, and to
insert in place thereof the following:
     “Total Commitment Amount” shall mean (a) for any date prior to the Fifth
Amendment Effective Date, the Total Commitment Amount as in effect prior to such
date, and (b) on the Fifth Amendment Effective Date and thereafter, Two Hundred
Twenty-Five Million Dollars ($225,000,000), as such amount may be decreased
pursuant to Section 2.9(a) hereof.
     2. Addition to Definitions. Section 1.1 of the Credit Agreement is hereby
amended to add the following new definition thereto:
         “Fifth Amendment Effective Date” shall mean September 4, 2008.
     3. Amendment to Schedule 1. The Credit Agreement is hereby amended to
delete Schedule 1 (Commitments of Lenders) therefrom and to insert in place
thereof a new Schedule 1 in the form of Schedule 1 hereto.
     4. Exercise of Accordion and Reallocation of Outstanding Amounts. By
execution of this Amendment, Borrower exercises the accordion provision set
forth in Section 2.9(b) of the Credit Agreement. Pursuant to such exercise, on
the Fifth Amendment Effective Date, the Lenders shall make adjustments among
themselves with respect to the Loans then outstanding and amounts of principal
with respect thereto as shall be

 



--------------------------------------------------------------------------------



 



necessary, in the opinion of Agent, in order to reallocate among such Lenders
such outstanding amounts, based on the revised Commitment as set forth in the
revised Schedule 1 hereto.
     5. Closing Deliveries. Concurrently with the execution of this Amendment,
Borrower shall:
     (a) deliver to Agent, for delivery to BNP Paribas and Fifth Third Bank, new
Revolving Credit Notes in the amounts specified in Schedule 1 to the Credit
Agreement;
     (b) deliver to Agent, for delivery to Bank of America, N.A. and The
Northern Trust Company, replacement Revolving Credit Notes in the amounts
specified in Schedule 1 to the Credit Agreement;
     (c) execute and deliver to Agent the Fifth Amendment Fee Letter, and pay
the fees stated therein;
     (d) cause each Guarantor of Payment to execute the attached Acknowledgement
and Agreement; and
     (e) pay all legal fees and expenses of Agent in connection with this
Amendment.
     6. Dissolution of Guarantor. Borrower hereby certifies that, on or about
July 14, 2008, TeleTech Customer Services, Inc., a Nevada corporation, was
dissolved as permitted pursuant to the Credit Agreement. Borrower hereby
certifies that, at the time of dissolution, TeleTech Customer Services, Inc. was
a Dormant Subsidiary.
     7. Representations and Warranties. Borrower hereby represents and warrants
to Agent and the Lenders that (a) Borrower has the legal power and authority to
execute and deliver this Amendment; (b) the officers executing this Amendment
have been duly authorized to execute and deliver the same and bind Borrower with
respect to the provisions hereof; (c) the execution and delivery hereof by
Borrower and the performance and observance by Borrower of the provisions hereof
do not violate or conflict with the organizational agreements of Borrower or any
law applicable to Borrower or result in a breach of any provision of or
constitute a default under any other agreement, instrument or document binding
upon or enforceable against Borrower; (d) no Default or Event of Default exists
under the Credit Agreement, nor will any occur immediately after the execution
and delivery of this Amendment or by the performance or observance of any
provision hereof; (e) Borrower is not aware of any claim or offset against, or
defense or counterclaim to, Borrower’s obligations or liabilities under the
Credit Agreement or any Related Writing; and (f) this Amendment constitutes a
valid and binding obligation of Borrower in every respect, enforceable in
accordance with its terms.
     8. BNP Paribas and Fifth Third Bank as Lenders. By executing this
Amendment, BNP Paribas and Fifth Third Bank each represents and warrants to
Borrower, Agent and the Lenders that (a) it meets the requirements to be an
assignee as set forth in Section 10.10 of the Credit Agreement; (b) it is able
to fund the Loans and the Letters of Credit as required by the Credit Agreement;
(c) it will perform, in accordance with their terms, all of the obligations
which by the terms of the Credit Agreement and the Related Writings are required
to be performed by it as a Lender thereunder; and (d) it has reviewed each of
the Loan Documents. Both BNP Paribas and Fifth Third Bank appoint Agent to take
such action as agent on their respective behalf and to exercise such powers
under the Credit Agreement as are delegated to Agent by the terms thereof. On
the date of this Amendment, BNP Paribas and Fifth Third Bank shall each become
and thereafter be deemed to be a “Lender” for the purposes of the Credit
Agreement and the other Loan Documents, and shall be bound thereby as if it were
an original signatory thereto. All notices, requests, demands and other
communications provided for under the Credit Agreement to BNP Paribas and Fifth
Third Bank, mailed or delivered, shall be addressed at the address specified on
the signature pages of this Amendment, or at such other address as shall be
designated by BNP Paribas and Fifth Third Bank, respectively, in a written
notice to each of the other parties.
     9. References to Credit Agreement. Each reference that is made in the
Credit Agreement or any Related Writing shall hereafter be construed as a
reference to the Credit Agreement as amended hereby. Except as

2



--------------------------------------------------------------------------------



 



herein otherwise specifically provided, all terms and provisions of the Credit
Agreement are confirmed and ratified and shall remain in full force and effect
and be unaffected hereby. This Amendment is a Related Writing.
     10. Waiver. Borrower, by signing below, hereby waives and releases Agent
and each of the Lenders, and their respective directors, officers, employees,
attorneys, affiliates and subsidiaries, from any and all claims, offsets,
defenses and counterclaims of which Borrower is aware, such waiver and release
being with full knowledge and understanding of the circumstances and effect
thereof and after having consulted legal counsel with respect thereto.
     11. Counterparts. This Amendment may be executed in any number of
counterparts, by different parties hereto in separate counterparts and by
facsimile signature, each of which when so executed and delivered shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement.
     12. Headings. The headings, captions and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.
     13. Severability. Any term or provision of this Amendment held by a court
of competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the term or provision so held to be invalid or unenforceable.
     14. Governing Law. The rights and obligations of all parties hereto shall
be governed by the laws of the State of Ohio, without regard to principles of
conflicts of laws.
     15. Binding Effect. This Amendment and the rights evidenced hereby shall
inure to the benefit of and be binding upon the successors and permitted assigns
of the parties hereto, and shall be enforceable by any such successors and
assigns.
[Remainder of page intentionally left blank.]

3



--------------------------------------------------------------------------------



 



     JURY TRIAL WAIVER. BORROWER, THE LENDERS AND AGENT, TO THE EXTENT PERMITTED
BY LAW, EACH HEREBY WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWER, THE
LENDERS AND AGENT, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED
TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH
THIS AMENDMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED
OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.
     IN WITNESS WHEREOF, the parties have executed and delivered this Amendment
as of the date first set forth above.

            TELETECH HOLDINGS, INC.
      By:   /s/ John R. Troka, Jr.         John R. Troka, Jr.        Interim
Chief Financial Officer        KEYBANK NATIONAL ASSOCIATION,
   as Agent and as a Lender
      By:   /s/ Jeff Kalinowski         Jeff Kalinowski        Senior Vice
President        WELLS FARGO BANK, N.A.,
   as Syndication Agent and as a Lender
      By:   /s/ Debbie A. Wright       Name:  Debbie A. Wright      Title:    
Vice President        BANK OF AMERICA, N.A.
      By:   /s/ Jonathan M. Phillips       Name:  Jonathan M. Phillips     
Title:     Vice President     

Signature Page 1 of 2
to Fifth Amendment Agreement

 



--------------------------------------------------------------------------------



 



                                  JPMORGAN CHASE BANK, N.A.    
 
                   
 
          By:
Name:   /s/ David L. Ericson
 
David L. Ericson    
 
          Title:   Senior Vice President    
 
                                THE NORTHERN TRUST COMPANY    
 
                   
 
          By:
Name:   /s/ Brandon Rolek
 
Brandon Rolek    
 
          Title:   Vice President    
 
                                WACHOVIA BANK, NATIONAL ASSOCIATION    
 
                   
 
          By:
Name:   /s/ Tray Jones
 
Tray Jones    
 
          Title:   Vice President    
 
                    Address:           BNP PARIBAS    
 
                   
 
          By:   /s/ William Davidson                                   Name and
Title: William Davidson, Director                      
Attn:
                   
 
                   
 
                   
 
          By:   /s/ Mathew Harvey    
 
                                Name and Title: Mathew Harvey, Managing Director
   
 
                    Address:           FIFTH THIRD BANK    
 
                   
 
                                     
 
          By:   /s/ Garland Robeson                      
Attn:
          Name:   Garland Robeson    
 
                   
 
          Title:   Assistant Vice President    

Signature Page 2 of 2
to Fifth Amendment Agreement

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT AND AGREEMENT
     The undersigned consent and agree to and acknowledge the terms of the
foregoing Fifth Amendment Agreement dated as of September 4, 2008. The
undersigned further agree that the obligations of the undersigned pursuant to
the Guaranty of Payment executed by the undersigned shall remain in full force
and effect and be unaffected hereby.
     The undersigned hereby waive and release Agent and the Lenders and their
respective directors, officers, employees, attorneys, affiliates and
subsidiaries from any and all claims, offsets, defenses and counterclaims of
which the undersigned are aware, such waiver and release being with full
knowledge and understanding of the circumstances and effect thereof and after
having consulted legal counsel with respect thereto.
     JURY TRIAL WAIVER. THE UNDERSIGNED, TO THE EXTENT PERMITTED BY LAW, HEREBY
WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER
SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWER, AGENT, THE LENDERS AND
THE UNDERSIGNED, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO,
OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AMENDMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

                      TELETECH SERVICES CORPORATION       TELETECH GOVERNMENT
SOLUTIONS, LLC    
 
                   
By:
  /s/ John R. Troka, Jr.
 
      By:   /s/ John R. Troka, Jr.
 
   
 
  John R. Troka, Jr.           John R. Troka, Jr.    
 
  Interim Chief Financial Officer and           Interim Chief Financial Officer
and    
 
  Assistant Secretary           Assistant Secretary    
 
                    TELETECH CUSTOMER CARE MANAGEMENT
(WEST VIRGINIA), INC.       TELETECH CUSTOMER CARE MANAGEMENT
(COLORADO), LLC    
 
                   
By:
  /s/ John R. Troka, Jr.       By:   /s/ John R. Troka, Jr.    
 
                   
 
  John R. Troka, Jr.           John R. Troka, Jr.    
 
  Interim Chief Financial Officer and           Interim Chief Financial Officer
and    
 
  Assistant Secretary           Assistant Secretary    

Signature Page 1 of 2
to Acknowledgment and Agreement

 



--------------------------------------------------------------------------------



 



                      DIRECT ALLIANCE CORPORATION       TTEC NEVADA, INC.    
 
                   
By:
  /s/ John R. Troka, Jr.
 
      By:   /s/ John R. Troka, Jr.
 
   
 
  John R. Troka, Jr.           John R. Troka, Jr.    
 
  Interim Chief Financial Officer           Treasurer    
 
                    TELETECH STOCKTON, LLC       NEWGEN RESULTS CORPORATION    
 
                   
By:
  /s/ John R. Troka, Jr.       By:   /s/ John R. Troka, Jr.    
 
                   
 
  John R. Troka, Jr.           John R. Troka, Jr.    
 
  Interim Chief Financial Officer and           Assistant Secretary    
 
  Assistant Secretary                   TELETECH INTERNATIONAL HOLDINGS, INC.  
             
 
                   
By:
  /s/ John R. Troka, Jr.
 
               
 
  John R. Troka, Jr.                
 
  Interim Chief Financial Officer and                
 
  Assistant Secretary                

 



--------------------------------------------------------------------------------



 



SCHEDULE 1

                                      REVOLVING                 CREDIT        
COMMITMENT   COMMITMENT     LENDERS   PERCENTAGE   AMOUNT   MAXIMUM AMOUNT
KeyBank National Association
    28.89 %   $ 65,000,000     $ 65,000,000  
Wells Fargo Bank, N.A.
    13.33 %   $ 30,000,000     $ 30,000,000  
Bank of America, N.A.
    13.33 %   $ 30,000,000     $ 30,000,000  
JPMorgan Chase Bank, N.A.
    11.11 %   $ 25,000,000     $ 25,000,000  
The Northern Trust Company
    8.89 %   $ 20,000,000     $ 20,000,000  
Wachovia Bank, National Association
    8.89 %   $ 20,000,000     $ 20,000,000  
BNP Paribas
    8.89 %   $ 20,000,000     $ 20,000,000  
Fifth Third Bank
    6.67 %   $ 15,000,000     $ 15,000,000  
Total Commitment Amount
    100 %   $ 225,000,000     $ 225,000,000  

S - 1